DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 04/30/2021, 08/05/2021, 04/12/2022, 05/27/2022, and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 states “said said distal end” in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 29, the phrase "other chemical means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other chemical means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10 and 28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The examiner suggests amending claim 10 to read “An extension apparatus for an artificial implanted hair element configured to be implanted in a patient's epidermis”.
Claims 11-15, and 29 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonati et al (US 2007/0067033 A1).

	Regarding claim 10, Bonati discloses an extension apparatus for an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element (Figure 5, item 36 (annotated below)) projecting beyond the epidermis (Figure 6, paragraph 0045 states that the implant assembly lies outside the healed epidermis thereby reducing the risk for infection), the artificial implanted hair element having a distal end (Figure 5, distal end annotated below), said apparatus comprising: 
a hair extension (Figure 3) comprising a core (Figure 3, item 30) having a hair extension element projecting from one side of said core (Figure 3, items 22 and 24) and a single cavity located on a second side (Figure 3, item 34), opposite said one side, of said core (Figure 3, cavity 34 is located opposite of hair extension element 22), 
said single cavity configured for receiving the distal end of the artificial implanted hair element therein end (Figure 4B, first cavity 34 receives the distal end of 36).  

    PNG
    media_image1.png
    737
    684
    media_image1.png
    Greyscale

	Regarding claim 11, Bonati discloses wherein said hair extension element comprises synthetic polymers (paragraph 0035).  
	Regarding claim 12, Bonati discloses wherein said hair extension element (Figure 3, item 22) comprises ancillary hair elements (Figure 3, item 22 (annotated below)).  

    PNG
    media_image2.png
    431
    720
    media_image2.png
    Greyscale

	Regarding claim 28, Bonati discloses a method for forming a hair extension on an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element (Figure 5, item 36 (annotated above)) projecting beyond the epidermis ((Figure 6, paragraph 0045 states that the implant assembly lies outside the healed epidermis thereby reducing the risk for infection)), the artificial implanted hair element having a distal end (Figure 5, distal end annotated above), said method comprising: 
molding a hair extension (Figure 3, item 22; paragraph 0036, lines 1-7) on first end of a hair extension core (Figure 3, item 30); 
forming a single cavity on a second end (Figure 3, item 34), opposite said first end, of said core (Figure 3, cavity 34 is located opposite of hair extension element 22); 
inserting the distal end of the artificial implanted hair element within said single cavity (Figure 4B, first cavity 34 receives the distal end of 36);
and securing said distal end inside said single cavity (paragraph 0038).
	Regarding claim 29, Bonati discloses wherein said step of securing comprises using friction, heat, adhesive or other chemical means for securing said said distal end inside said single cavity (paragraph 0037, lines 5-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonati et al (US 2007/0067033 A1) in view of Tanaka et al (JP 2014/065981 A).

	Regarding claim 13, Bonati  discloses ancillary hair elements, however, the combination does not disclose further comprising bud structures, said bud structures providing points of attachment for further hair extensions if desired.  
	Tanaka teaches further comprising bud structures (Figure 3a, item 12) said bud structures providing points of attachment for further hair extensions if desired (Figure 3a, item 13; page 3, paragraph 9).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bonati by providing  bud structures, said bud structures providing points of attachment for further hair extensions if desired as taught by Tanaka because the bud structures allow for linking artificial hair or human hair so the hair can be thickened without wearing a wig or partial wig.  In addition the increased hair cannot be easily removed (see Tanaka, page 1, Description, third paragraph).
	Regarding claim 15, as set forth supra, the combination discloses wherein said bud structures are hollow (see Tanaka, Figure 3a, item 12 “ring portion”, ring is hollow).	

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; (2) and rewritten to overcome the claim objection of claim 10. 
	The closest prior art of record is Bonati et al (US 2007/0067033 A1) in view of Tanaka et al (JP 2014/065981 A) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches an extension apparatus for an artificial implanted hair element in a patient's epidermis, the artificial implanted hair element projecting beyond the epidermis, the artificial implanted hair element having a distal end, said apparatus comprising: a hair extension comprising a core having a hair extension element projecting from one side of said core and a single cavity located on a second side, opposite said one side, of said core, said single cavity configured for receiving the distal end of the artificial implanted hair element therein, wherein said hair extension element comprises ancillary hair elements, wherein said ancillary hair elements further comprise bud structures, said bud structures providing points of attachment for further hair extensions if desired.
	However, the prior art either individually or in combination with, does not teach or render obvious wherein the bud structures are solid within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774